J-A25027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DONNIE JONES                             :
                                          :
                    Appellant             :   No. 1540 EDA 2017

                 Appeal from the PCRA Order April 25, 2017
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0511611-2001


BEFORE: PANELLA, J., DUBOW, J., and KUNSELMAN, J.

MEMORANDUM BY PANELLA, J.                             FILED APRIL 16, 2019

      Donnie Jones appeals, pro se, from the order dismissing his fourth

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546, as untimely. We affirm.

      Following a jury trial, Jones was convicted of second-degree murder,

violations of the Uniform Firearms Act, and conspiracy. On May 8, 2002, Jones

was sentenced to life imprisonment. This Court affirmed his judgment of

sentence and our Supreme Court denied allocatur on December 2, 2003.

      Jones filed his first PCRA petition on November 24, 2004. Following an

evidentiary hearing, the PCRA court denied Jones’s petition, and this Court

affirmed. Jones filed two more PCRA petitions in 2009 and 2011, respectively.

Both of these petitions were dismissed as untimely.

      Jones filed the instant petition on January 23, 2017. After notifying

Jones of its intent to dismiss the petition without a hearing, the PCRA court
J-A25027-18



issued an order dismissing the petition on April 25, 2017. This timely appeal

follows.

      On appeal, Jones contends the PCRA court erred in dismissing his

petition, as trial counsel was ineffective. See Appellant’s Brief, at 9-17. We

disagree.

      Our standard of review of a trial court order granting or denying
      relief under the PCRA calls upon us to determine whether the
      determination of the PCRA court is supported by the evidence of
      record and is free of legal error. The PCRA court’s findings will not
      be disturbed unless there is no support for the findings in the
      certified record.

Commonwealth v. Barndt, 74 A.3d 185, 191-192 (Pa. Super. 2013)

(internal quotations and citations omitted).

      Prior to reaching the merits of Jones’s claims, we must first consider the

timeliness of his PCRA petition as it implicates the jurisdiction of this Court

and the PCRA court. See Commonwealth v. Miller, 102 A.3d 988, 992 (Pa.

Super. 2014).

      A PCRA petition, including a second or subsequent one, must be
      filed within one year of the date the petitioner’s judgment of
      sentence became final, unless he pleads and proves one of the
      three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
      judgment becomes final at the conclusion of direct review by this
      Court or the United States Supreme Court, or at the expiration of
      the time for seeking such review. 42 Pa.C.S.[A.] § 9545(b)(3).
      The PCRA’s timeliness requirements are jurisdictional; therefore,
      a court may not address the merits of the issues raised if the
      petition was not timely filed. The timeliness requirements apply to
      all PCRA petitions, regardless of the nature of the individual claims
      raised therein. The PCRA squarely places upon the petitioner the
      burden of proving an untimely petition fits within one of the three
      exceptions.


                                      -2-
J-A25027-18


Commonwealth v. Jones, 54 A.3d 14, 16-17 (Pa. 2012) (citations and

footnote omitted).

        Instantly, Jones’s judgment of sentence became final on March 2, 2004,

when his time for seeking review with the United States Supreme Court

expired. See 42 Pa.C.S.A. § 9545(b)(3) (“[a] judgment becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review”); see also U.S. Sup. Ct. R. 13

(proving appellants ninety days in which to seek review with the United State

Supreme Court). His fourth PCRA petition, filed over twelve years later on

January 23, 2017, is patently untimely. Therefore, the PCRA court lacked

jurisdiction to review Jones’s petition unless he was able to plead and prove

one of the statutory exceptions to the PCRA’s time-bar. See 42 Pa.C.S.A. §

9545(b)(i)-(iii).1

____________________________________________


1   The PCRA provides three exceptions to its time bar:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court



                                           -3-
J-A25027-18


       A petitioner asserting one of these exceptions must file a petition within

60 days of the date the claim could have first been presented. See 42

Pa.C.S.A. § 9545(b)(2).2 Exceptions to the time-bar must be pled in the

petition, and may not be raised for the first time on appeal. See

Commonwealth v. Burton, 936 A.2d 521, 525 (Pa. Super. 2007); see also

Pa.R.A.P. 302(a) (providing that issues not raised before the lower court are

waived and cannot be raised for the first time on appeal).

       Jones fails to invoke any of the three timeliness exceptions under section

9545(b)(1). Instead, Jones chooses to focus both his petition and his appellate

brief on his claims of trial counsel’s ineffectiveness and trial court error. Jones

does not articulate how any of these claims might fall within the PCRA’s time-

bar exceptions, nor does he allege that he raised these issues in a timely

fashion.




____________________________________________


       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

2 On October 24, 2018, the General Assembly amended section 9545(b)(2) in
order to extend the time for filing a petition from 60 days to one year from
the date the claim could have been presented. See 2018 Pa.Legis.Serv.Act
2018-146 (S.B. 915), effective December 24, 2018. However, this
amendment applies only to claims arising one year before the effective date
of this section, i.e., December 24, 2017, or thereafter. Jones’s instant PCRA
petition was filed on January 23, 2017. Therefore, the amendment is
inapplicable to Jones’s claim.

                                           -4-
J-A25027-18


      As we conclude Jones had failed to meet his burden of proving his

patently untimely petition falls within one of the three limited exceptions to

the PCRA’s jurisdictional time-bar, we affirm the PCRA court’s order dismissing

his petition for relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/19




                                     -5-